Exhibit 10.3.2

AMENDMENT NO. 1

CHASE CORPORATION

EMPLOYEES’ SUPPLEMENTAL SAVINGS PLAN



WHEREAS, Chase Corporation (the “Company”) established and maintains the Chase
Corporation Employees’ Supplemental Savings Plan, effective January 1, 1994,
amended effective January 1, 2005 and further amended and restated effective
December 31, 2016 (the “Plan”); and



WHEREAS, Section 9.02 of the Plan grants the Compensation and Management
Development Committee of the Company (the “Committee”) and the Board of
Directors, authority to amend the Plan for the purpose of facilitating its
administration; and



WHEREAS, the Company desires to amend the Plan as set forth below, effective
July 15, 2020.



NOW, THEREFORE, the Plan is hereby amended, in the following respects:



Section 5.01 – Employer Matching Contribution is amended to read as follows:



“Each year, the Employer may elect to contribute to the Plan on behalf of each
Participant a matching contribution equal to 100% of the first 1% and 50%
between 2% and 6% of the Participant’s Compensation (excluding bonuses) deferred
under the Plan. The Employer shall not make a matching contribution on any bonus
compensation for any Participant.”



Except as amended above the terms of the Plan remain in full force and effect.





IN WITNESS WHEREOF, this Amendment No. 1 is executed this 15th day of July, 2020
to be effective as of the date first written above.



CHASE CORPORATION















Name











Title





--------------------------------------------------------------------------------